Title: To James Madison from Benjamin W. Crowninshield, 17 April 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department April 17th. 1815:
                    
                    I have the honour to transmit, for your consideration, a Copy of the orders to Commodore Decatur, for the government of his operations in the Squadron under his Command; and I have to request, that you will be

pleased to suggest such alterations and additions as you may judge expedient. I have the honour to be, With great regard and respect, Sir, Your most Ob: Servant,
                    
                        BW Crowninshield
                    
                